DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “improvement module”  in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,719,301 by Dasgupta et al. (hereinafter ‘Das’).
In regards to claim 1, Das teaches a method comprising: obtaining an instruction to improve a classification model, wherein the 5classification model is utilized for a supervised image classification task; (See Das Col. 9, lines 57 to 67, Das teaches a classification model.) 
in response to said obtaining, iteratively improving a model-performance measurement of the classification model, wherein in each iteration of the model- performance measurement of the classification model is improved by at least a predetermined target goal, wherein said iteratively improving comprises: 10determining a list of hypotheses, wherein each hypothesis of the list of hypotheses relates to a strategy to potentially improve the classification model, wherein for each hypothesis a score is determined, wherein the score indicates a likelihood that an application of the hypothesis improves the model- performance measurement of the classification model; (See Das Figure 7A and 7B, Col. 22, lines 24 to 64, Das teaches an interface for improving model performance. Das teaches various configurations and accuracy metric that can be used to measure model performance.) 
15generating, based on the list of hypotheses and the scores thereof, a hypotheses graph for improving the classification model, wherein each node of the hypotheses graph comprises a hypothesis of the list of hypotheses; selecting a selected hypothesis from the hypotheses graph, wherein said selecting is based on a traversal of the hypotheses graph; and 20executing the selected hypothesis thereby updating the classification model and improving the model-performance measurement by at least the predetermined target goal. (See Das Figure 8, 9, 10 and 17B, Col. 49, line 13 to Col. 50, line 34, Das teaches generating performance progress graphs and selecting a classification model based on the performance results.)

In regards to claim 2, Das teaches wherein each hypothesis of the list of hypotheses relates to a modification of at least one of: 25a model type of the classification model, a training parameter of the classification model, a modeling parameter of the classification model, a modeling of the supervised image classification task, a training set utilized to train the classification model, a validation set utilized to validate the classification model, or a test set utilized to test the classification model. (See Das Figure 7A, training configuration.)

In regards to claim 3, Das teaches wherein the hypotheses graph comprises at least one hypothesis that is not related to the model type of the classification model. (See Das Figure 8). 

In regards to claim 54, Das teaches wherein the determining the list of hypotheses comprises: applying a predefined best practice hypothesis generator, and applying a random hypothesis generator. (See Das Figure 7A and Col. 22, lines 35-63).

In regards to claim 5, Das teaches wherein the determining the list of hypotheses comprises applying a Subject Matter Expert (SME) hypothesis generator, wherein the SME 10hypothesis generator is a computer program product designed by a SME to generate hypotheses based on one or more parameters of the supervised image classification task. (See Das Figure 7A).

In regards to claim 6, Das teaches wherein said determining the list of hypotheses is performed based on at least one of. a number of classes of the supervised image classification task, a number of images in each class of the supervised image classification task, an image 15size in the supervised image classification task, or a noisy label estimation measurement of the supervised image classification task. (See Das Figure 7A and 16).

In regards to claim 7, Das teaches wherein said selecting the selected hypothesis comprises selecting a hypothesis that, when applied, improves the model-performance measurement of the classification task by a highest measurement compared to 20improvement gained by other hypotheses in the hypotheses graph. (See Das Col. 11, lines 11-67). 

In regards to claim 8, Das teaches wherein said selecting the selected hypothesis comprises selecting a first hypothesis encountered during the traversal of the hypotheses graph that an application thereof improves the model-performance measurement of the classification task by at least the predetermined target goal. (See Das Figure 8, 9, 10 and 17B, Col. 49, line 13 to Col. 50, line 34). 

In regards to claim 259, Das teaches wherein said determining the list of hypotheses is performed based on a previous set of hypotheses associated with the supervised classification task. (See Das Figure 7A)

Claims 13, 19 and 20 recite limitations that are similar to that of claim 1. Therefore, claims 13, 19 and 20 are rejected similarly as claim 1. 

Claim 14 recites limitations that are similar to that of claims 4-5. Therefore, claim 14 is rejected similarly as claims 4-5.

Allowable Subject Matter
Claims 10-12 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 10-12 and 16-18, the applied art does not teach of suggest determining hypothesis list by reinforcement learning. The applied art also does not teach traversing a hypothesis graph as recited in claims 12 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665